DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the PCT international search report by the search authority have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Specification
The disclosure is objected to because of the following informalities: The last sentence of paragraphs 00057, 00126, 00168, 00209, 00216, 00275 and 00314, respectively, is incomplete and does not contain terminal punctuation (i.e., a period).  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-4, 7, 13, 22-31, 33-35, 37 and 43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 1, while it is known in the art to provide a pool maintenance system comprising a spectroscopic device; wherein the spectroscopic device is configured to 
Per claim 43, while it is known in the art to provide a method for analyzing a fluid of a pool, the method comprises receiving one or more samples of a fluid of a pool; and analyzing the fluid of the pool, wherein the analyzing comprises using a spectroscopic device associated with a pool maintenance system; (see, for example, DE 19515428) in the examiner’s opinion, the prior art fails to teach or render obvious the method including wherein the pool maintenance system is a pool cleaning robot. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
The Specification as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778


FP
10/18/21